DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile et al (US2008/0083720) in view of Haas et al (US6770848).
Gentile et al discloses a heated coverall (para. 0046) comprising a shell (Figure 1), an
inner layer (48), an outer layer (56, 46), a power module (0047), a heating element (40), a slit

0127, Figure 16a), a housing (314), a thermostat coupled to housing (para. 0127, 0128), a fuse
for overcurrent protection (para. 0187), rechargeable battery (para. 0047), connectors (para.
0047, 0091), a hood (para. 0046), rear panels (Figure 16B). Gentile et al does not disclose a
plug, cable, cigarette lighter plug, a dial thermostat and drawstring. Haas et al discloses a plug, cable, cigarette lighter plug (claims 9-11) and a dial thermostat (column 7, lines 33-36). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a plug , a cable, a cigarette lighter plug and dial thermostat as
disclosed by Haas et al in the heated coverall of Gentile et al because, a plug , cable, cigarette
lighter plug functions as a power source and a dial thermostat allows for a more efficient temperature control. While neither Gentile et al nor Haas et al discloses a drawstring in a hood, drawstrings in hood are conventional and well known in the art.

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive. Prior art Haas discloses a dial type thermostat.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-
4779. The examiner can normally be reached on 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access

free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

stf								/SHAWNTINA T FUQUA/February 26, 2022						Primary Examiner, Art Unit 3761